UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7009



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


JAMES NEAL GREEN,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CR-95-72, CA-96-1787-3-19)


Submitted:   December 23, 1997             Decided:   April 20, 1998


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Neal Green, Appellant Pro Se. Sean Kittrell, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-
ity and dismiss the appeal on the reasoning of the district court.

United States v. Green, Nos. CR-95-72; CA-96-1787-3-19 (D.S.C. May
27, 1997). We deny Appellant's motion for transcripts at government

expense and his request for leave to file a supplemental informal

brief based on such transcripts. We dispense with oral argument
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2